DETAILED ACTION
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites the same feature as the last clause of independent claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,535,929 to Neill in view of JP 11192895 to Kuramoto.
Regarding claim 1, Neill discloses a vehicle roof storage device comprising: a body (21 – Figs. 1-8) connectable to a roof of a vehicle, the body having an open top defining an interior space (Figs. 1, 5-6); a slider rack (12, 13, 17, 20, 11A – Figs. 3-4) wherein the slider rack is movable between a stowed position (Fig. 4) for when the roof storage rack is loaded, and an extended position (Fig. 3) for loading and unloading the slider rack, such that a proximal end of the slider rack is engaged with the body and a distal end of the slider rack is positioned away from the body and angled downward from the body (Fig. 3); wherein the slider rack engages with the track when moving between the stowed position and the extended position (Figs. 3-4).  Neill fails to disclose a track within the interior space attached to the body.  However, Kuramoto discloses a body and a track within the interior space attached to the body (see Annotated Fig. 14 below), wherein the track is neither a groove nor a recession in the body (the track is a separate material attached to the body (via bolt 37 – Kuramoto)).  It would have been obvious to one of ordinary skill to have included a track within the body to allow the user to create a desired exterior appearance while providing different desired material characteristics for the interior.

    PNG
    media_image1.png
    462
    316
    media_image1.png
    Greyscale

Kuramoto Annotated Fig. 14
Regarding claim 2, the combination from claim 1 discloses wherein the track is defined as a channel, the slider rack having one of a protrusion or wheels engaged with the channel (Neill Figs. 5-6).
Regarding claim 3, the combination from claim 1 discloses wherein the slider rack comprises a bracket assembly configured to receive a bicycle (the slider rack can be considered a bracket and is capable of receiving a bicycle, depending on the size/shape of the bicycle).
Regarding claim 5, Neill discloses wherein the slider rack comprises a handle (60) at a distal end.
Regarding claim 7, Neill discloses a lock (34) operable to lock the slider rack in place when in the stowed position.
Regarding claim 11, Neill discloses wherein the slider rack is removable from the body (via opening 15).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neill and Kuramoto, further in view of US Patent 6,357,548 to Boyd.
Regarding claim 6, the combination from claim 1 fails to disclose a reinforced plate.  However, Boyd discloses a deployable vehicle rack that extends to the ground and includes reinforced plates (124).  It would have been obvious to one of ordinary skill to have made Neill extend to the ground (either by widening the body and track to extend laterally relative to the vehicle or by extending the body and track to extend along the direction of vehicle travel) and to have included reinforced plates to make it easier for the user to load the rack, and to protect the rack from wear due to contact with the ground.  Kuramoto also discloses extending the rack to the ground (see Fig. 1).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neill and Kuramoto, further in view of US Patent 6,015,074 to Snavely.
Regarding claim 9, the combination from claim 1 fails to disclose clamps.  However, Snavely discloses a deployable rack including a plurality of clamps (40) operable to connect to a roof cross bar of a vehicle.  It would have been obvious to one of ordinary skill to have included clamps on the bottom of the body to connect the roof storage device to a vehicle cross bar as necessary.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neill and Kuramoto, further in view of US Patent 10,800,339 to Anderson.
Regarding claim 12, the combination from claim 1 fails to disclose a motor.  However, Anderson discloses a deployable roof rack including a motor operable to move the slider rack between the stowed and extended position (Col. 2, lines 54-63).  It would have been obvious to one of ordinary skill to have used a motor to deploy and retract the rack in the combination because doing so only involves automating a manual activity.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neill and Kuramoto, further in view of US Patent 10,029,598 to Keck.
Regarding claim 13, the combination from claim 1 fails to disclose a hook-shaped path.  However, Keck discloses a deployable rack wherein the track (402 – Figs. 11-12) defines a hook-shaped path, such that a protrusion of the slider rack engaged with the track is guided along this hook shape and held in position at a distal end of the hook shape (Fig. 13).  It would have been obvious to one of ordinary skill to have used a hook-shaped path at a proximal end of the track to hold the rack in place in the stowed position because it would further secure the assembly in the stowed position, or alternatively would only involve a simple substitution of one known, equivalent rack locking mechanism for another to obtain predictable results.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neill and Kuramoto, further in view of US Patent 4,003,485 to Edgerton.
Regarding claim 13, the combination from claim 1 fails to disclose a hook-shaped path.  However, Edgerton discloses a deployable rack wherein the track defines a hook-shaped path (Fig. 6B – 1, 19), such that a protrusion of the slider rack engaged with the track is guided along this hook shape and held in position at a distal end of the hook shape (Fig. 6B).  It would have been obvious to one of ordinary skill to have used Edgerton’s hook as the proximal stop in the track because doing so only involves a simple substitution of one known, equivalent track stop element for another to obtain predictable results.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neill and Kuramoto, further in view of US Patent 10,780,837 to Sautter.
Regarding claim 14, the combination from claim 1 fails to disclose the claimed locking pin.  However, Sautter discloses a deployable rack and includes a pin removably connectable to both the slider rack and body, the pin operable to lock the slider rack in position relative to the body (Fig. 14).  It would have been obvious to one of ordinary skill to have made the locking pin removably engage both the slider rack and body because it only involves a simple substitution of one known, equivalent locking element for another to obtain predictable results.  In the combination, the pin would extend through the body and through the leg 12.  

MAGNUSSON IN VIEW OF NEILL, KURAMOTO AND SCHELLENS
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,649,988 to Magnusson in view of Neill, Kuramoto and US Patent 6,428,263 to Schellens.
Regarding claim 1, Magnusson discloses a vehicle roof storage device connectable to the vehicle’s cross bar (abstract).  Magnusson fails to disclose the device being deployable.  However, Neill discloses a vehicle storage device comprising a body (21 – Figs. 1-8) connectable to a roof of a vehicle, the body having an open top defining an interior space (Figs. 1, 5-6); a slider rack (12, 13, 17, 20, 11A – Figs. 3-4) wherein the slider rack is movable between a stowed position (Fig. 4) for when the roof storage rack is loaded, and an extended position (Fig. 3) for loading and unloading the slider rack, such that a proximal end of the slider rack is engaged with the body and a distal end of the slider rack is positioned away from the body and angled downward from the body (Fig. 3); wherein the slider rack engages with the track when moving between the stowed position and the extended position (Figs. 3-4).  It would have been obvious to one of ordinary skill to have included Neill’s deployable device in Magnusson to make loading/unloading the skis easier.  The combination fails to disclose a track within the interior space attached to the body.  However, Kuramoto discloses a body and a track within the interior space attached to the body (see Annotated Fig. 14 above), wherein the track is neither a groove nor a recession in the body (the track is a separate material attached to the body (via bolt 37 – Kuramoto) and is not formed by an integral groove or recession in the body).  It would have been obvious to one of ordinary skill to have included a track within the body in the combination to allow the user to create a desired exterior appearance while providing different desired material characteristics for the interior.  To the extent the stability of the device during deployment is a concern, Schellens discloses a cross-member (42) for a similar roof device that connects between and stabilizes two ski clamps.  It would have been obvious to one of ordinary skill to have included a cross-member connecting the two ski clamps to hold the racks together during deployment.  
Regarding clam 4, the combination from claim 1 discloses wherein the slider rack comprises a cross bar (Schellens – 42) and clamp (Magnusson) configured to securely hold at least one of a snowboard and a set of skis.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 15-16 and 18-20 are allowed.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered.
As to applicant’s argument regarding the Section 112 rejection, the amendment and argument are persuasive and this rejection is withdrawn.
As to applicant’s argument regarding the new language added to claim 1 (page 10), see the rejection of claim 1 above, which notes that the prior art track is neither a groove nor a recession in the body (the track is a separate material attached to the body (via bolt 37) and is not formed by an integral groove or recession in the body).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734